DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the selective regulation of radicals being performed in a tailored manner that can be optimized for each condition of the engine operating cycle, operation by a different thermos-chemical-kinetics process, unidirectional throttled fluid-flow, fixed or stationary secondary chambers and temperature of combustion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Applicant’s discussion of a difference between “choked flow” and “throttled flow,” the Applicant is respectfully advised that claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974).  See also In re American Academy of Science Tech Center, 70 USPQ2d. 1827 (Fed. Cir. May 13, 2004). MPEP § 2111.01. Applicant provides the dictionary definition of a “throttled flow” as “a flow which is forced to pass through a restricted area, where the velocity must increase.” It is submitted that the definition of a throttled flow is broader than a choked flow, and a throttled flow encompasses the definition of a choked flow. In Failla, slot orifice 46 is a restricted area through which the flow velocity increases. Thus flow through slot orifice 46 is throttled. Furthermore, choked conditions do not occur instantaneously and before choked flow is . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21, 24 and 27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Failla (US Patent Number 4,898,135), as evidenced by Noguchi (US Patent Number 4,317,432).
Regarding claim 21, Failla discloses a process for combustion of a fuel in at least one combustion chamber (combustion chamber 30, 130) of a cyclic internal combustion engine (engine 10, 100), the process comprising: 
inserting said fuel and air into said at least one combustion chamber (Col. 5, line 55-Col. 6, line 28);
generating radical ignition species of said fuel in a secondary chamber that is in throttled fluid-flow communications with at least one combustion chamber during at least part of said combustion, said generating starting in a prior combustion cycle (Col. 3, line 62-Col. 4, line 9) (Col. 6, line 57-Col. 7, line 19);
regulating a quantitative accumulation of said radical ignition species (Col. 4, lines 27-37); and
selectively modulating ignition of said fuel in said at least one combustion chamber during a later combustion cycle than said prior combustion cycle using said accumulation (Col. 4, lines 53-66). 

Failla further incorporates the mechanisms and chemistry for radical generation by partial oxidation reaction of fuel and air and the composition of radicals resulting from such reactions are taught by Noguchi (Col. 2, line 58-Col. 3, line 2). 
As evidenced by Noguchi, said generating of said radical ignition species uses radical ignition species of said fuel and OH to impel OH-decomposition of said fuel (Col. 5, lines 7-45).
Regarding claim 24, Failla discloses a combustion system for combustion of a fuel in a cyclic internal combustion engine (engine 10, 100), the combustion system comprising: 
at least one combustion chamber (combustion chamber 30, 130) that receives the fuel and air for said combustion;
means for providing the fuel and air to said at least one combustion chamber (Col. 5, line 55-Col. 6, line 28);
at least one work-power producing component that moves responsive to said combustion (Col. 3, lines 51-61);
means for generating radical ignition species that is in throttled fluid-flow communication with said at least one combustion chamber during at least part of said combustion, said generating starting in a prior combustion cycle (Col. 3, line 62-Col. 4, line 9) (Col. 6, line 57-Col. 7, line 19);
means for selectively regulating a quantitative accumulation of said radical ignition species (Col. 4, lines 27-37) for modulating said combustion in later combustion cycle occurring after said prior combustion cycle (Col. 4, lines 53-66). 
Failla does not explicitly disclose said generating using OH to impel OH-decomposition of said fuel. 

As evidenced by Noguchi, said generating of said radical ignition species uses radical ignition species of said fuel and OH to impel OH-decomposition of said fuel (Col. 5, lines 7-45).
Regarding claim 27, Failla discloses a process for combustion of a fuel in at least one combustion chamber (combustion chamber 30, 130) of a cyclic internal combustion engine (engine 10, 100), the process comprising: 
inserting said fuel and air into said at least one combustion chamber (Col. 5, line 55-Col. 6, line 28);
generating radical ignition species of said fuel in a stationary secondary chamber that is in fluid-flow communications with at least one combustion chamber during at least part of said combustion, said generating starting in a prior combustion cycle (Col. 3, line 62-Col. 4, line 9) (Col. 6, line 57-Col. 7, line 19);
regulating a quantitative accumulation of said radical ignition species (Col. 4, lines 27-37); and
selectively modulating ignition of said fuel in said at least one combustion chamber during a later combustion cycle than said prior combustion cycle using said accumulation (Col. 4, lines 53-66). 
Failla does not explicitly disclose said generating using OH to impel OH-decomposition of said fuel. 
Failla further incorporates the mechanisms and chemistry for radical generation by partial oxidation reaction of fuel and air and the composition of radicals resulting from such reactions are taught by Noguchi (Col. 2, line 58-Col. 3, line 2). 
As evidenced by Noguchi, said generating of said radical ignition species uses radical ignition species of said fuel and OH to impel OH-decomposition of said fuel (Col. 5, lines 7-45).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747